In the Court of Criminal
           Appeals of Texas
                           ══════════
                          No. WR-94,095-01
                           ══════════

          EX PARTE NATHANIEL JOHN MARTINEZ,
                               Applicant
   ═══════════════════════════════════════
        On Application for a Writ of Habeas Corpus
       Cause No. 758512-A in the 248th District Court
                   From Harris County
   ═══════════════════════════════════════

       YEARY, J., filed a concurring opinion, in which SLAUGHTER, J.,
joined.

      Applicant was convicted in 1999 of murder and sentenced to sixty
years’ imprisonment. The First Court of Appeals affirmed his conviction
in 2000. Martinez v. State, 16 S.W.3d 845 (Tex. App.—Houston [1st
Dist.] 2000). In February of 2013 Applicant filed an application for writ
of habeas corpus in the county of conviction. TEX. CODE CRIM. PROC. art.
                                                              MARTINEZ – 2




11.07. In his application, he alleges trial court error, ineffective
assistance of counsel, prosecutorial misconduct, and denial of a public
trial.
         Today, the Court remands this application to the trial court on
the ineffective assistance of counsel ground to further develop the
record. I join the Court’s remand order. But I write separately to address
my thoughts concerning the doctrine of laches and its possible
application to this case. See Ex parte Smith, 444 S.W.3d 661 (Tex. Crim.
App. 2014) (holding a trial court has the authority to sua sponte consider
the doctrine of laches); Ex parte Bazille, ___ S.W.3d ___, No. WR-89,851-
02, 2022 WL 108348 (Tex. Crim. App. Jan. 12, 2022) (Yeary, J.,
concurring).
         The doctrine of laches ought to be considered in a case like this
one. Applicant’s appeal was finalized in 2000, but this writ application
was not filed until almost thirteen years later. 1 The record is also silent
regarding circumstances that may excuse Applicant’s delay, and at least
some explanation for the long delay in filing should be provided.
Consistent with this Court’s precedent, the trial court “may sua sponte
consider and determine whether laches should bar relief.” Smith, 444
S.W.3d at 667. If the trial court does so, it must give Applicant the
opportunity to explain the reasons for the delay and give the State’s
prosecutors and/or former counsel for Applicant an opportunity to state


         “Our revised approach will permit courts to more broadly consider the
         1

diminished memories of trial participants and the diminished availability of
the State’s evidence, both of which may often be said to occur beyond five years
after a conviction becomes final.” Ex parte Perez, 398 S.W.3d 206, 216 (Tex.
Crim. App. 2013) (citing Ex parte Steptoe, 132 S.W.3d 434, 437–39 (Tex. Crim.
App. 2004) (Cochran, J., dissenting)).
                                                         MARTINEZ – 3




whether Applicant’s delay has caused any prejudice to their ability to
defend against Applicant’s claims. Id. at 670. And ultimately, the trial
court may include findings of fact and conclusions of law concerning the
doctrine of laches in its response to this Court’s remand order.
      With these additional thoughts, I join the Court’s order.



FILED:                                  November 23, 2022
DO NOT PUBLISH